Citation Nr: 0938268	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee, to include as secondary to herbicide 
exposure.  

2.  Entitlement to service connection for osteoarthritis of 
the left knee, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for a chronic 
disability characterized by numbness, tingling, and muscle 
weakness of the right lower extremity, to include as 
secondary to herbicide exposure.  

4.  Entitlement to service connection for a chronic 
disability characterized by numbness, tingling, and muscle 
weakness of the left lower extremity, to include as secondary 
to herbicide exposure.  

5.  Entitlement to service connection for osteoarthritis of 
the right elbow, to include as secondary to herbicide 
exposure.  

6.  Entitlement to service connection for osteoarthritis of 
the left elbow, to include as secondary to herbicide 
exposure.  

7.  Entitlement to service connection for a chronic 
disability characterized by numbness, tingling, and muscle 
weakness of the right upper extremity, to include as 
secondary to herbicide exposure.  

8.  Entitlement to service connection for a chronic 
disability characterized by numbness, tingling, and muscle 
weakness of the left upper extremity, to include as secondary 
to herbicide exposure.  

9.  Entitlement to service connection for a respiratory 
disability, to include as secondary to herbicide exposure.  

10.  Entitlement to service connection for soft-tissue 
sarcoma, to include as secondary to herbicide exposure.  

11.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.  

12.  Entitlement to an effective date prior to February 15, 
2005, for the award of service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968, and from September 1988 to March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection, effective 
February 15, 2005, for PTSD, and awarded him a 50 percent 
initial rating.  The Veteran subsequently initiated and 
perfected an appeal of the initial rating and effective date 
assigned his service connection award.  

In a December 2007 rating decision, the Veteran was awarded 
an initial rating of 100 percent (total schedular) for his 
service-connected PTSD, effective February 15, 2005.  Because 
he was granted the maximum schedular rating available for his 
service-connected disability, the issue of entitlement to an 
increased initial rating for PTSD is no longer before the 
Board.  

This appeal also arises from a March 2008 rating decision 
which denied service connection for osteoarthritis of the 
knees and elbows, neurological disorders of the upper and 
lower extremities, soft tissue sarcoma, chloracne, and a 
respiratory disorder.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations, and these 
issues were merged into his pending appeal.  In July 2009, 
the Veteran testified before the undersigned Veterans Law 
Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for various 
disabilities, as well as an earlier effective date for the 
award of service connection for PTSD.  At his July 2009 
personal hearing, the Veteran testified that he initially 
sought VA treatment at a VA medical center in Livermore, 
California in the 1960's or 70's.  This facility subsequently 
closed.  Thereafter, he sought VA medical treatment at VA 
facilities in Palo Alto and Stockton, California.  Review of 
the record indicates that while the Veteran's VA medical 
records have been obtained, these records only date back to 
1999, many years after the Veteran has reported beginning 
post-service VA medical treatment.  Thus, additional 
development is required by VA.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  This duty includes obtaining 
pertinent medical records, including VA medical treatment 
records, identified by the Veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2008). 

Accordingly, the case is REMANDED for the following action:

1.  Request any VA medical treatment 
records not yet received, specifically to 
include any pre-1999 treatment records 
from VA medical facilities in Stockton and 
Palo Alto, California.  Additionally, 
obtain, if possible, any available 
treatment records from the now-closed VA 
medical facility in Livermore, California.  
If any VA medical records indicated by the 
Veteran are not available, that fact 
should be noted for the claims file. 

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


